                 Case 1:21-cv-00367-N/A Document 1                      Filed 07/30/21           Page 1 of 4

                                                                                                         Form 1-1
            UNITED STATES COURT OF INTERNATIONAL TRADE                                                    FORM 1

BOSCH REXROTH CORP.,

                            Plaintiff,
                                                                                       SUMMONS
            v.
                                                                                 1:21-cv-00367
UNITED STATES,

                            Defendant.


TO:         The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                                   /s/ Mario Toscano
                                                                       Clerk of the Court

                                                        PROTEST
Port of                                                        Center (if known):
Entry:           Atlanta, Georgia (1704)
Protest
                                                               Date Protest Filed:   March 3, 2020
Number:          1704-20-101845
Importer:        Bosch Rexroth Corp.                           Date Protest
                                                               Denied:               February 3, 2021
Category of
Merchandise:      Hydraulic powered swing, winch, and travel drives

                                  ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                  Date of           Date of                Entry                   Date of         Date of
    Number                  Entry           Liquidation             Number                   Entry         Liquidation
  00406249210              10/10/2018         09/06/2019          00406320920               10/23/2018      09/20/2019

                                           Please see attached continuation sheet.
                                             Continued on Forms 1-3 and 1-4.



                                                                              William R. Rucker
                                                                              Faegre Drinker Biddle & Reath
                                                                              191 N. Wacker Drive, Suite 3700
                                                                              Chicago, IL 60606
                                                                              (312) 569-1157
                                                                              randy.rucker@faegredrinker.com
             Case 1:21-cv-00367-N/A Document 1                            Filed 07/30/21            Page 2 of 4

                                                                                                              Form 1-2


                               CONTESTED ADMINISTRATIVE DECISION


                                         Appraised Value of Merchandise

                                             Statutory Basis                                  Statement of Value

Appraised:



Protest Claim:


                                          Classification, Rate or Amount
                                               Assessed                                           Protest Claim
                                 Tariff                                                Tariff
   Merchandise                                                 Rate                                                     Rate
                             Classification                                        Classification

                                                       25% Section 301                                        Excluded from
   Hydraulic                    9903.88.01                                           9903.88.14
                                                            Duty                                             Section 301 duties
Powered Swing,
Winch, and Travel
    Drives                    8412.29.8045                     Free                 8412.29.8045                        Free

                                                            Other
Sta te Sp e cif ic al ly th e D eci sio n [ a s D e scr ib ed in 1 9 U. S. C.§ 1 5 1 4 ( a ) ] an d th e Pr o t e st C lai m :
Liquidation with assessment of Section 301 tariffs – the subject products are excluded from Section 301 tariffs.


The issue which was common to all such denied protests: E x clu sio n f r o m S ec tio n 3 0 1 tar if f s.



Every denied protest included in this civil action was filed by the above-named importer, or person authorized under
19 U.S.C. § 1514(c)(2). The category of merchandise specified above was involved in each entry of merchandise
included in every such denied protest. The issue or issues stated above were common to all such denied protests. All
such protests were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid.

                                                                      __________/s/ William R. Rucker ____________
                                                                                    Signature of Plaintiff's Attorney




                                                                                    July 30, 2021
                                                                                             Date
         Case 1:21-cv-00367-N/A Document 1             Filed 07/30/21   Page 3 of 4

                                                                              Form 1-3

                                    SCHEDULE OF PROTESTS

__________________
Center (if known)

   Protest     Date Protest   Date Protest      Entry        Date of       Date of       Port of
  Number           Filed         Denied        Number        Entry       Liquidation     Entry
  1704-20-      03/03/2020     02/03/2021    00406320946                                  1704
                                                           10/24/2018    09/20/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406366030                                  1704
                                                           11/13/2018    09/27/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406395708                                  1704
                                                           11/07/2018    10/11/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406460379                                  1704
                                                           11/30/2018    10/25/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406460387                                  1704
                                                           11/28/2018    10/25/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406506890                                  1704
                                                           12/06/2018    11/01/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406523531                                  1704
                                                           12/19/2018    11/01/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406523580                                  1704
                                                           12/05/2018    11/08/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406523598                                  1704
                                                           12/05/2018    11/08/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406572686                                  1704
                                                           12/24/2018    11/22/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406587684                                  1704
                                                           12/19/2018    11/22/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406653775                                  1704
                                                           01/10/2019    12/09/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406653817                                  1704
                                                           01/24/2019    12/06/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406653858                                  1704
                                                           01/16/2019    12/13/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406653866                                  1704
                                                           01/11/2019    12/06/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406657701                                  1704
                                                           01/14/2019    12/13/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406662628                                  1704
                                                           01/14/2019    12/13/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406662735                                  1704
                                                           01/21/2019    12/13/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406691213                                  1704
                                                           01/28/2019    12/20/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406691247                                  1704
                                                           01/28/2019    12/20/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406713181                                  1704
                                                           01/28/2019    12/20/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406717331                                  1704
                                                           02/05/2019    12/20/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406717349                                  1704
                                                           02/05/2019    12/20/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406721895                                  1704
                                                           01/25/2019    12/27/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406739509                                  1704
                                                           02/04/2019    12/27/2019
   101845
         Case 1:21-cv-00367-N/A Document 1             Filed 07/30/21   Page 4 of 4

                                                                              Form 1-4

                                    SCHEDULE OF PROTESTS

__________________
Center (if known)

   Protest     Date Protest   Date Protest      Entry        Date of       Date of       Port of
  Number           Filed         Denied        Number        Entry       Liquidation     Entry
  1704-20-      03/03/2020     02/03/2021    00406739533                                  1704
                                                           02/01/2019    12/27/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406739541                                  1704
                                                           02/04/2019    12/27/2019
   101845
  1704-20-     03/03/2020                    00406739558                                  1704
                              02/03/2021                   02/01/2019    12/27/2019
   101845
  1704-20-     03/03/2020     02/03/2021     00406766361                                  1704
                                                           02/06/2019    01/10/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406770744                                  1704
                                                           02/14/2019    01/10/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406796251                                  1704
                                                           02/19/2019    01/17/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406796269                                  1704
                                                           02/19/2019    01/17/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406796293                                  1704
                                                           02/14/2019    01/10/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406796301                                  1704
                                                           02/14/2019    01/17/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406840471                                  1704
                                                           03/04/2019    01/24/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406840497                                  1704
                                                           03/04/2019    01/24/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406878570                                  1704
                                                           03/11/2019    01/31/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406896531                                  1704
                                                           03/19/2019    02/14/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406898875                                  1704
                                                           03/12/2019    02/07/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406906975                                  1704
                                                           03/21/2019    01/31/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406906991                                  1704
                                                           03/22/2019    01/31/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406907007                                  1704
                                                           03/22/2019    01/31/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406913146                                  1704
                                                           03/26/2019    02/07/2020
   101845
  1704-20-     03/03/2020     02/03/2021     00406913344                                  1704
                                                           03/19/2019    01/31/2020
   101845
